Exhibit 10.3

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of October 14, 2005, made by ARC REAL ESTATE
HOLDINGS, LLC, a Delaware limited liability company (the “Grantor”), in favor of
MERRILL LYNCH MORTGAGE CAPITAL INC., as Lender (the “Lender”).

 

RECITALS

 

Pursuant to the credit agreement, dated as of April 6, 2005 (the “Existing
Credit Agreement”), among the ARC Housing LLC and ARC HousingTX LP, as
Borrowers, and the Lender, the Lender agreed to make loans to the Borrowers upon
the terms and subject to the conditions set forth therein.

 

The Borrowers and the Lender have agreed to amend the Existing Credit Agreement
through the execution of an amendment dated as of October 14, 2005 (the “First
Amendment”, and the Existing Credit Agreement, as amended by the First
Amendment, the “Credit Agreement”) to, among other things, increase the amount
of the Loans under the Credit Agreement.

 

To induce the Lender to enter into the First Amendment, the Grantor, as the
indirect 100% owner of the Borrowers and of the Specified Subsidiaries, has
agreed to provide additional collateral to secure the performance of the
Borrowers under the Credit Agreement.

 

It is a condition precedent to the effectiveness of the First Amendment that the
Grantor shall have executed and delivered this Security Agreement to the Lender.

 


1.                                       DEFINED TERMS.  (A)  UNLESS OTHERWISE
DEFINED HEREIN, CAPITALIZED TERMS WHICH ARE DEFINED IN THE CREDIT AGREEMENT AND
USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT; THE
FOLLOWING TERMS WHICH ARE DEFINED IN THE UNIFORM COMMERCIAL CODE IN EFFECT IN
THE STATE OF NEW YORK ON THE DATE HEREOF ARE USED HEREIN AS SO DEFINED:  CHATTEL
PAPER, CERTIFICATED SECURITIES, DEPOSIT ACCOUNTS, GENERAL INTANGIBLES,
INSTRUMENTS, INVESTMENT PROPERTY, PROCEEDS AND SUPPORTING OBLIGATIONS; AND THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Account Control Agreement”: with respect to the Excess Funds Collection
Account, a control agreement substantially in the form of Annex A or such other
form approved by the Lender, as amended, supplemented or otherwise modified from
time to time.

 

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”: as defined in Section 2 of this Security Agreement.

 

“Depository”: JPMorgan Chase Bank, N.A.

 

“Distributions”: all non-cash dividends paid on Equity Interests, liquidating
dividends paid on Equity Interests, any Equity Interests resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non cash dividends, mergers, consolidations, and all other
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Equity Interest, but excluding Dividends.

 

“Dividends”: cash dividends and cash distributions with respect to any Equity
Interest.

 

--------------------------------------------------------------------------------


 

“Equity Interest”: the ownership interest held by the Grantor in each Specified
Subsidiary or any entity having an ownership interest in a Specified Subsidiary,
including, without limitation, any membership interest or partnership interest
held by the Grantor in each Specified Subsidiary.

 

“Excess Funds”: all funds from operations received by each Specified Subsidiary
less all operating expenses and capital expenditures of said entity which shall
include, but not be limited to, debt service costs, taxes, insurance, management
fees, operating expenses, community improvements, equipment, purchases and any
other expenditure necessary to operate and maintain the assets owned by said
Specified Subsidiary.

 

“Excess Funds Collection Account”: the certain deposit account listed on
Schedule II.

 

 Excess Funds Payments”: all payments constituting Excess Funds of each
Specified Subsidiary, whether such payment is in respect of, in the nature of,
or the proceeds of, a Dividend, a Distribution, an advance of funds, the
repayment of an inter-company obligation, or of any other nature.

 

“Secured Obligations”:  the Obligations.

 

“Security Agreement”: this Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Specified Subsidiary”: each entity listed on Schedule III.

 


(B)                                 THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER”
AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS SECURITY AGREEMENT SHALL REFER TO
THIS SECURITY AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
SECURITY AGREEMENT, AND SECTION OR SCHEDULE. ANNEX REFERENCES ARE TO THIS
SECURITY AGREEMENT UNLESS OTHERWISE SPECIFIED.  THE MEANINGS GIVEN TO TERMS
DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS
OF SUCH TERMS.


 


2.                                       GRANT OF SECURITY INTEREST.  AS
COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE SECURED
OBLIGATIONS, THE GRANTOR HEREBY GRANTS TO THE LENDER A SECURITY INTEREST IN:
(I) THE GRANTOR’S RIGHT TO RECEIVE ALL EXCESS FUNDS PAYMENTS, (II) ALL SUCH
EXCESS FUNDS PAYMENTS RECEIVED FROM EACH SPECIFIED SUBSIDIARY, (III) THE EXCESS
FUNDS COLLECTION ACCOUNT, (IV) ALL AMOUNTS HELD FROM TIME TO TIME IN THE EXCESS
FUNDS COLLECTION ACCOUNT, (V) ALL GENERAL INTANGIBLES, INSTRUMENTS, DEPOSIT
ACCOUNTS, AND INVESTMENT PROPERTY CONSTITUTING OR RELATING TO THE FOREGOING, AND
(VI) TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS AND PRODUCTS OF ANY AND
ALL OF THE FOREGOING, ALL SUPPORTING OBLIGATIONS IN RESPECT OF ANY OF THE
FOREGOING, AND ALL COLLATERAL SECURITY AND GUARANTEES GIVEN BY ANY PERSON WITH
RESPECT TO ANY OF THE FOREGOING (COLLECTIVELY, THE “COLLATERAL”).


 


3.                                       EXCESS FUNDS COLLECTION ACCOUNT.


 


(A)                                  THE GRANTOR SHALL CAUSE EACH SPECIFIED
SUBSIDIARY TO DEPOSIT INTO THE EXCESS FUNDS COLLECTION ACCOUNT ALL EXCESS FUNDS
PAYMENTS OF SUCH SPECIFIED SUBSIDIARY. SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE THEN OCCURRED AND BE CONTINUING, THE EXCESS FUNDS PAYMENTS IN THE
EXCESS FUNDS COLLECTION ACCOUNT PURSUANT TO THIS SECTION 5(A) MAY BE TRANSFERRED
FROM TIME TO TIME TO AN ACCOUNT DESIGNATED BY THE GRANTOR.


 


(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, SUBJECT
TO THE TERMS OF THE ACCOUNT CONTROL AGREEMENT (I) THE LENDER MAY INSTRUCT THE
DEPOSITORY TO REMIT THE AMOUNTS THEREIN TO AN ACCOUNT SPECIFIED BY THE LENDER,
(II) EXCESS


 


2

--------------------------------------------------------------------------------



 


FUNDS PAYMENTS IN THE EXCESS FUNDS COLLECTION ACCOUNT SHALL BE TRANSFERRED FROM
THE EXCESS FUNDS COLLECTION ACCOUNT ONLY UPON THE WRITTEN INSTRUCTIONS OF THE
LENDER AND (III) THE GRANTOR SHALL NOT ISSUE ANY INSTRUCTIONS REGARDING THE
EXCESS FUNDS PAYMENTS TO THE DEPOSITORY.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECURITY AGREEMENT, NO PROVISION OF THIS SECURITY AGREEMENT SHALL BE
EFFECTIVE TO THE EXTENT THAT SUCH PROVISION (I) WOULD VIOLATE ANY LAW APPLICABLE
TO THE GRANTOR OR ANY SPECIFIED SUBSIDIARY; OR (II) WOULD RESULT IN A BREACH OR
TERMINATION PURSUANT TO THE TERMS OF, OR A DEFAULT UNDER, ANY OF THE SPECIFIED
SUBSIDIARIES’ LOAN DOCUMENTS (AS THE SAME MAY BE AMENDED, RESTATED, OR OTHERWISE
MODIFIED TIME TO TIME) OR ANY OTHER DOCUMENTS ENTERED INTO IN CONNECTION WITH
THE REFINANCING, EXTENSION, RENEWAL, REFUNDING, REPAYMENT, PREPAYMENT,
REDEMPTION, DEFEASANCE, RETIREMENT OR ISSUANCE OF A SECURITY OR INDEBTEDNESS IN
EXCHANGE OR REPLACEMENT FOR THE INDEBTEDNESS EVIDENCED BY SUCH LOAN DOCUMENTS.


 


4.                                       REPRESENTATIONS AND WARRANTIES.  THE
GRANTOR HEREBY REPRESENTS AND WARRANTS THAT:


 


(A)                                  TITLE; NO OTHER LIENS.  EXCEPT FOR THE
LIENS GRANTED TO THE LENDER PURSUANT TO THIS SECURITY AGREEMENT, THE GRANTOR
OWNS EACH ITEM OF THE COLLATERAL FREE AND CLEAR OF ANY AND ALL LIENS OR CLAIMS
OF OTHERS.  NO SECURITY AGREEMENT, FINANCING STATEMENT OR OTHER PUBLIC NOTICE
WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL IS ON FILE OR OF RECORD IN ANY
PUBLIC OFFICE, EXCEPT SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE LENDER
PURSUANT TO THIS SECURITY AGREEMENT.


 


(B)                                 PERFECTED FIRST PRIORITY LIENS.  WHEN
FINANCING STATEMENTS HAVE BEEN FILED IN THE OFFICES IN THE JURISDICTION LISTED
IN SCHEDULE I, THE LIENS GRANTED PURSUANT TO THIS SECURITY AGREEMENT WILL
CONSTITUTE PERFECTED LIENS IN FAVOR OF THE LENDER IN THE COLLATERAL AS
COLLATERAL SECURITY FOR THE SECURED OBLIGATIONS, WHICH LIENS ARE PRIOR TO ALL
OTHER LIENS ON THE COLLATERAL CREATED BY THE GRANTOR AND IN EXISTENCE ON THE
DATE HEREOF AND WHICH ARE ENFORCEABLE AS SUCH AGAINST ALL CREDITORS OF AND
PURCHASERS FROM THE GRANTOR.


 


(C)                                  CHIEF EXECUTIVE OFFICE.  THE GRANTOR’S
CHIEF EXECUTIVE OFFICE AND CHIEF PLACE OF BUSINESS IS, AND FOR THE FOUR
(4) MONTHS PRECEDING THE DATE HAS BEEN, LOCATED AT THE PLACE SPECIFIED FOR SUCH
GRANTOR ON SCHEDULE I.


 


(D)                                 JURISDICTION OF ORGANIZATION.  THE GRANTOR,
A “REGISTERED ORGANIZATION” AS DEFINED IN THE CODE, IS SO DESIGNATED ON
SCHEDULE I AND IS ORGANIZED AS THE TYPE OF ENTITY, AS UNDER THE LAWS OF THE
JURISDICTION, SPECIFIED FOR SUCH GRANTOR ON SCHEDULE I.


 


(E)                                  NAME.  (I) THE EXACT LEGAL NAME OF THE
GRANTOR IS AS SPECIFIED ON SCHEDULE I; AND (II) THE GRANTOR HAS NOT DONE
BUSINESS UNDER A PREVIOUS NAME, ASSUMED NAME OR TRADE NAME.


 


(F)                                    INSURANCE POLICIES.  NONE OF THE
COLLATERAL CONSTITUTES AN INTEREST OR CLAIM IN OR UNDER ANY POLICY OF INSURANCE
OR CONTRACT FOR ANNUITY, EXCEPT TO THE EXTENT THE SAME CONSTITUTES PROCEEDS.


 


(G)                                 EXCESS FUNDS COLLECTION ACCOUNT.  THE EXCESS
FUNDS COLLECTION ACCOUNT IS LISTED ON SCHEDULE II, INCLUDING THE INSTITUTION AT
WHICH THE EXCESS FUNDS COLLECTION ACCOUNT IS ESTABLISHED, THE PURPOSE THEREOF,
THE NAME THEREON, AND THE ACCOUNT NUMBER THEREOF.  THE EXCESS FUNDS COLLECTION
ACCOUNT IS THE SOLE DEPOSIT ACCOUNT THAT HAS BEEN ESTABLISHED TO RECEIVE THE
EXCESS FUNDS PAYMENTS.


 


(H)                                 SPECIFIED SUBSIDIARIES.  LISTED ON
SCHEDULE III IS EACH SUBSIDIARY OF THE GRANTOR AS OF THE DATE HEREOF (I) THAT IS
A SPECIAL PURPOSE ENTITY WHOSE ASSETS CONSIST OF ARC COMMUNITIES SUBJECT


 


3

--------------------------------------------------------------------------------



 


TO A MASTER LEASE, AND (II) WHOSE COLLECTIONS ARE NOT SUBJECT TO A LOCKBOX
ARRANGEMENT FOR THE BENEFIT OF A THIRD-PARTY LENDER.


 


5.                                       COVENANTS.  THE GRANTOR COVENANTS AND
AGREES WITH THE LENDER THAT, FROM AND AFTER THE DATE OF THIS SECURITY AGREEMENT
UNTIL THE SECURED OBLIGATIONS ARE PAID IN FULL AND THE COMMITMENTS HAVE EXPIRED
OR BEEN TERMINATED:


 


(A)                                  MAINTENANCE OF PERFECTED SECURITY
INTERESTS; FURTHER DOCUMENTATION; PLEDGE OF INSTRUMENTS AND CHATTEL PAPER.  THE
GRANTOR SHALL MAINTAIN THE SECURITY INTEREST CREATED BY THIS SECURITY AGREEMENT
AS A PERFECTED SECURITY INTEREST HAVING AT LEAST THE PRIORITY DESCRIBED IN
SECTION 6(B) HEREOF AND SHALL DEFEND SUCH SECURITY INTEREST AGAINST THE CLAIMS
AND DEMANDS OF ALL PERSONS WHOMSOEVER.  AT ANY TIME AND FROM TIME TO TIME, UPON
THE WRITTEN REQUEST OF THE LENDER, AND AT THE SOLE EXPENSE OF THE GRANTOR, THE
GRANTOR WILL PROMPTLY AND DULY EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND
DOCUMENTS AND TAKE SUCH FURTHER ACTION AS THE LENDER MAY REASONABLY REQUEST FOR
THE PURPOSE OF OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS SECURITY
AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED, INCLUDING, WITHOUT
LIMITATION, (I) THE FILING OF ANY FINANCING OR CONTINUATION STATEMENTS UNDER THE
UNIFORM COMMERCIAL CODE IN EFFECT IN ANY JURISDICTION WITH RESPECT TO THE LIENS
CREATED HEREBY AND (II) IN THE CASE OF THE EXCESS FUNDS COLLECTION ACCOUNT AND
ANY OTHER RELEVANT COLLATERAL, TAKING ANY ACTIONS (INCLUDING, WITHOUT
LIMITATION, ENTERING INTO, AND USING ITS BEST EFFORTS TO CAUSE ANY RELEVANT
THIRD PARTY TO ENTER INTO, ONE OR MORE CONTROL AGREEMENTS) NECESSARY TO ENABLE
THE LENDER TO OBTAIN “CONTROL” (WITHIN THE MEANING OF THE APPLICABLE UNIFORM
COMMERCIAL CODE) WITH RESPECT THERETO.  THE GRANTOR ALSO HEREBY AUTHORIZES THE
LENDER TO FILE ANY SUCH FINANCING OR CONTINUATION STATEMENT WITHOUT THE
SIGNATURE OF THE GRANTOR TO THE EXTENT PERMITTED BY APPLICABLE LAW.  ANY SUCH
FINANCING STATEMENT MAY DESCRIBE THE PROPERTY COVERED THEREBY.  A CARBON,
PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS SECURITY AGREEMENT SHALL BE
SUFFICIENT AS A FINANCING STATEMENT FOR FILING IN ANY JURISDICTION.  IF ANY
AMOUNT PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE COLLATERAL SHALL BE OR
BECOME EVIDENCED BY ANY INSTRUMENT, CHATTEL PAPER OR CERTIFICATED SECURITY, SUCH
INSTRUMENT, CHATTEL PAPER OR CERTIFICATED SECURITY SHALL BE IMMEDIATELY
DELIVERED TO THE LENDER, DULY ENDORSED IN A MANNER SATISFACTORY TO THE LENDER,
TO BE HELD AS COLLATERAL PURSUANT TO THIS SECURITY AGREEMENT.


 


(B)                                 INDEMNIFICATION.  THE GRANTOR AGREES,
JOINTLY AND SEVERALLY, TO PAY, AND TO SAVE THE LENDER HARMLESS FROM, ANY AND ALL
LIABILITIES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL FEES AND
EXPENSES) (I) WITH RESPECT TO, OR RESULTING FROM, ANY DELAY IN PAYING, ANY AND
ALL EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE
PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL, (II) WITH RESPECT TO, OR
RESULTING FROM, ANY DELAY IN COMPLYING WITH ANY REQUIREMENT OF LAW APPLICABLE TO
ANY OF THE COLLATERAL OR (III) IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS SECURITY AGREEMENT.


 


(C)                                  MAINTENANCE OF RECORDS.  THE GRANTOR WILL
KEEP AND MAINTAIN AT ITS OWN COST AND EXPENSE SATISFACTORY AND COMPLETE RECORDS
OF THE COLLATERAL.  THE GRANTOR WILL MARK ITS BOOKS AND RECORDS PERTAINING TO
THE COLLATERAL TO EVIDENCE THIS SECURITY AGREEMENT AND THE SECURITY INTERESTS
GRANTED HEREBY.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE GRANTOR SHALL TURN OVER ANY BOOKS AND RECORDS PERTAINING TO THE
COLLATERAL TO THE LENDER OR TO ITS REPRESENTATIVES DURING NORMAL BUSINESS HOURS
AT THE REQUEST OF THE LENDER.


 


(D)                                 RIGHT OF INSPECTION.  THE LENDER SHALL AT
ALL TIMES HAVE FULL AND FREE ACCESS DURING NORMAL BUSINESS HOURS TO ALL THE
BOOKS, CORRESPONDENCE AND RECORDS OF THE GRANTOR, AND THE LENDER OR THEIR
RESPECTIVE REPRESENTATIVES MAY EXAMINE THE SAME, TAKE EXTRACTS THEREFROM AND
MAKE PHOTOCOPIES THEREOF, AND THE GRANTOR AGREES TO RENDER TO THE LENDER, AT THE
GRANTOR’S COST AND EXPENSE, SUCH CLERICAL AND OTHER ASSISTANCE AS MAY BE
REASONABLY REQUESTED WITH REGARD THERETO.

 

4

--------------------------------------------------------------------------------


 


(E)                                  COMPLIANCE WITH LAWS, ETC.  THE GRANTOR
WILL COMPLY IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF LAW APPLICABLE TO
THE COLLATERAL OR ANY PART THEREOF OR TO THE OPERATION OF SUCH GRANTOR’S
BUSINESS; PROVIDED, HOWEVER, THAT THE GRANTOR MAY CONTEST ANY REQUIREMENT OF LAW
IN ANY REASONABLE MANNER WHICH SHALL NOT, IN THE SOLE OPINION OF THE LENDER,
ADVERSELY AFFECT THE LENDER’S RIGHTS OR THE PRIORITY OF ITS LIENS ON THE
COLLATERAL.


 


(F)                                    PAYMENT OF OBLIGATIONS.  THE GRANTOR WILL
PAY PROMPTLY WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON THE COLLATERAL OR IN RESPECT OF ITS INCOME OR PROFITS THEREFROM, AS
WELL AS ALL CLAIMS OF ANY KIND AGAINST OR WITH RESPECT TO THE COLLATERAL, EXCEPT
THAT NO SUCH CHARGE NEED BE PAID IF (I) THE VALIDITY THEREOF IS BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (II) SUCH PROCEEDINGS DO NOT INVOLVE
ANY MATERIAL DANGER OF THE SALE, FORFEITURE OR LOSS OF ANY OF THE COLLATERAL OR
ANY INTEREST THEREIN AND (III) SUCH CHARGE IS ADEQUATELY RESERVED AGAINST ON
SUCH GRANTOR’S BOOKS IN ACCORDANCE WITH GAAP.


 


(G)                                 LIMITATION ON LIENS ON COLLATERAL.  THE
GRANTOR WILL NOT CREATE, INCUR OR PERMIT TO EXIST, WILL DEFEND THE COLLATERAL
AGAINST, AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN OR
CLAIM ON OR TO THE COLLATERAL, OTHER THAN THE LIENS CREATED HEREBY, AND WILL
DEFEND THE RIGHT, TITLE AND INTEREST OF THE LENDER IN AND TO ANY OF THE
COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


 


(H)                                 LIMITATIONS ON DISPOSITIONS OF COLLATERAL. 
THE GRANTOR WILL NOT SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF THE
COLLATERAL, OR ATTEMPT, OFFER OR CONTRACT TO DO SO, IN EACH CASE IN A MANNER
CONTRARY TO THE PROVISIONS OF THIS SECURITY AGREEMENT.


 


(I)                                     FURTHER IDENTIFICATION OF COLLATERAL. 
THE GRANTOR WILL FURNISH TO THE LENDER FROM TIME TO TIME STATEMENTS AND
SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND SUCH OTHER
REPORTS IN CONNECTION WITH THE COLLATERAL AS THE LENDER MAY REASONABLY REQUEST,
ALL IN REASONABLE DETAIL.


 


(J)                                     NOTICES.  THE GRANTOR WILL ADVISE THE
LENDER PROMPTLY, IN REASONABLE DETAIL, AT ITS ADDRESS SET FORTH IN THE CREDIT
AGREEMENT, (I) OF ANY LIEN (OTHER THAN LIENS CREATED HEREBY) ON, OR CLAIM
ASSERTED AGAINST, ANY OF THE COLLATERAL AND (II) OF THE OCCURRENCE OF ANY OTHER
EVENT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
THE AGGREGATE VALUE OF THE COLLATERAL OR ON THE LIENS CREATED HEREUNDER.


 


(K)                                  CHANGES IN LOCATIONS, NAME, ETC.  THE
GRANTOR WILL NOT (I) CHANGE THE LOCATION OF ITS JURISDICTION OF ORGANIZATION
FROM THAT SPECIFIED IN SECTION 4(D), (II) CHANGE ITS NAME, IDENTITY OR STRUCTURE
OR (IV) REORGANIZE UNDER THE LAWS OF ANOTHER JURISDICTION OR AS A DIFFERENT TYPE
OF ENTITY, UNLESS IT SHALL HAVE GIVEN THE LENDER AT LEAST 30 DAYS PRIOR WRITTEN
NOTICE THEREOF.


 


(L)                                     EXCESS FUNDS COLLECTION ACCOUNT. THE
GRANTOR WILL NOT (I) UPON THE OCCURRENCE AND DURING THE CONTINUATION OF A
DEFAULT OR EVENT OF DEFAULT, TRANSFER ASSETS OUT OF THE EXCESS FUNDS COLLECTION
ACCOUNT, (II) UPON THE OCCURRENCE AND DURING THE CONTINUATION OF A DEFAULT OR
EVENT OF DEFAULT, DIRECT THE EXCESS FUNDS PAYMENTS TO ANY DEPOSIT ACCOUNT OTHER
THAN THE EXCESS FUNDS COLLECTION ACCOUNT; PROVIDED THAT THE GRANTOR MAY TRANSFER
THE EXCESS FUNDS COLLECTION ACCOUNT TO ANOTHER DEPOSITORY IF THE GRANTOR, THE
LENDER, AND THE SUBSTITUTE DEPOSITARY HAVE ENTERED INTO A CONTROL AGREEMENT, OR
(III) CAUSE THE SPECIFIED SUBSIDIARIES TO USE, DISTRIBUTE OR DIRECT THE EXCESS
FUNDS PAYMENTS IN A MANNER CONTRARY TO THIS SECURITY AGREEMENT.


 

5

--------------------------------------------------------------------------------


 


6.                                       LENDER’S APPOINTMENT AS
ATTORNEY-IN-FACT.


 


(A)                                  POWERS.  THE GRANTOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE LENDER AND ANY OFFICER OR AGENT THEREOF, WITH FULL
POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL
IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF THE GRANTOR AND IN THE
NAME OF THE GRANTOR OR IN ITS OWN NAME, FROM TIME TO TIME IN THE LENDER’S
DISCRETION, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS SECURITY
AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL
DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE
PURPOSES OF THIS SECURITY AGREEMENT, AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE GRANTOR HEREBY GIVES THE LENDER THE POWER AND RIGHT, ON BEHALF OF
THE GRANTOR, WITHOUT NOTICE TO OR ASSENT BY THE GRANTOR, TO DO THE FOLLOWING:


 


(I)                                     IN THE NAME OF THE GRANTOR OR ITS OWN
NAME, OR OTHERWISE, TO TAKE POSSESSION OF AND ENDORSE AND COLLECT ANY CHECKS,
DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE
UNDER ANY COLLATERAL AND TO FILE ANY CLAIM OR TO TAKE ANY OTHER ACTION OR
PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE
LENDER FOR THE PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY
COLLATERAL OR WITH RESPECT TO ANY OTHER COLLATERAL WHENEVER PAYABLE;


 


(II)                                  TO EXECUTE, IN CONNECTION WITH ANY SALE
PROVIDED FOR IN SECTION 9 HEREOF, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER
INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL; AND


 


(III)                               (A) TO DIRECT ANY PARTY LIABLE FOR ANY
PAYMENT UNDER ANY OF THE COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR
TO BECOME DUE THEREUNDER DIRECTLY TO THE LENDER OR AS THE LENDER SHALL DIRECT;
(B) TO ASK OR DEMAND FOR, COLLECT, RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND
ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT
OF OR ARISING OUT OF ANY COLLATERAL; (C) TO SIGN AND ENDORSE ANY DOCUMENTS IN
CONNECTION WITH ANY OF THE COLLATERAL; (D) TO COMMENCE AND PROSECUTE ANY SUITS,
ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT THE COLLATERAL OR ANY THEREOF AND TO ENFORCE ANY OTHER
RIGHT IN RESPECT OF ANY COLLATERAL; (E) TO DEFEND ANY SUIT, ACTION OR PROCEEDING
BROUGHT AGAINST THE GRANTOR WITH RESPECT TO ANY COLLATERAL; (F) TO SETTLE,
COMPROMISE OR ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN CONNECTION
THEREWITH, TO GIVE SUCH DISCHARGES OR RELEASES AS THE LENDER MAY DEEM
APPROPRIATE; AND (G) GENERALLY, TO SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT
WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND
COMPLETELY AS THOUGH THE LENDER WERE THE ABSOLUTE OWNER THEREOF FOR ALL
PURPOSES, AND TO DO, AT THE LENDER’S OPTION AND THE GRANTOR’S EXPENSE, AT ANY
TIME, OR FROM TIME TO TIME, ALL ACTS AND THINGS WHICH THE LENDER DEEMS NECESSARY
TO PROTECT, PRESERVE OR REALIZE UPON THE COLLATERAL AND THE LIENS OF THE LENDER
THEREON AND TO EFFECT THE INTENT OF THIS SECURITY AGREEMENT, ALL AS FULLY AND
EFFECTIVELY AS THE GRANTOR MIGHT DO.


 

Anything in this Section 6(a) to the contrary notwithstanding, the Lender agrees
that it will not exercise any rights under the power of attorney provided for in
this Section unless an Event of Default has occurred and is continuing.

 

The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and is irrevocable.

 


(B)                                 NO DUTY ON LENDER’S PART.  THE POWERS
CONFERRED ON THE LENDER HEREUNDER ARE SOLELY TO PROTECT THE LENDER’S INTERESTS
IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON THE LENDER TO EXERCISE ANY
SUCH POWERS.  THE LENDER SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT IT ACTUALLY
RECEIVES AS A RESULT OF THE EXERCISE OF SUCH POWERS, AND NEITHER IT NOR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO THE GRANTOR
FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

6

--------------------------------------------------------------------------------


 


7.                                       PERFORMANCE BY LENDER OF GRANTOR’S
OBLIGATIONS.  IF THE GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN, THE LENDER, AT ITS OPTION, BUT WITHOUT ANY
OBLIGATION TO DO SO, MAY ITSELF PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.  THE EXPENSES OF THE LENDER
INCURRED IN CONNECTION WITH SUCH PERFORMANCE OR COMPLIANCE, TOGETHER WITH
INTEREST THEREON AT A RATE PER ANNUM 2.0% ABOVE THE RATE PER ANNUM APPLICABLE TO
LOANS, SHALL BE PAYABLE BY THE GRANTOR, TO THE EXTENT OF THE COLLATERAL, TO THE
LENDER ON DEMAND AND SHALL CONSTITUTE SECURED OBLIGATIONS SECURED HEREBY.


 


8.                                       PROCEEDS.


 


(A)                                  IT IS AGREED THAT ALL PROCEEDS RECEIVED BY
THE GRANTOR CONSISTING OF CASH, CHECKS AND OTHER NEAR-CASH ITEMS SHALL BE HELD
BY THE GRANTOR IN TRUST FOR THE LENDER, SEGREGATED FROM OTHER FUNDS OF THE
GRANTOR, AND SHALL, FORTHWITH UPON RECEIPT BY THE GRANTOR, BE TURNED OVER TO THE
LENDER IN THE EXACT FORM RECEIVED BY THE GRANTOR (DULY ENDORSED BY THE GRANTOR
TO THE LENDER, IF REQUIRED), AND HELD BY THE LENDER IN A DEPOSIT ACCOUNT
MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE LENDER.  ANY AND ALL SUCH
PROCEEDS HELD BY THE LENDER IN A DEPOSIT ACCOUNT (OR BY THE GRANTOR IN TRUST FOR
THE LENDER) SHALL CONTINUE TO BE HELD AS COLLATERAL SECURITY FOR THE SECURED
OBLIGATIONS AND SHALL NOT CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS PROVIDED
IN THIS SECTION.


 


(B)                                 AT SUCH INTERVALS AS MAY BE AGREED UPON
BETWEEN THE LENDER AND THE GRANTOR OR, IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, AT ANY TIME AT THE LENDER’S ELECTION, THE LENDER MAY
APPLY ALL OR ANY PART OF THE PROCEEDS CONSTITUTING COLLATERAL, WHETHER OR NOT
HELD IN ANY DEPOSIT ACCOUNT, AND ANY PROCEEDS OF ANY LOAN DOCUMENT, OR OTHERWISE
RECEIVED BY THE LENDER, AGAINST THE SECURED OBLIGATIONS (WHETHER MATURED OR
UNMATURED), SUCH APPLICATION TO BE IN THE FOLLOWING ORDER:


 


(I)                                     FIRST, TO PAY INCURRED AND UNPAID FEES
AND EXPENSES OF THE LENDER UNDER THE LOAN DOCUMENTS;


 


(II)                                  SECOND, TO THE LENDER, FOR APPLICATION BY
IT TOWARDS PAYMENT OF AMOUNTS THEN DUE AND OWING AND REMAINING UNPAID IN RESPECT
OF THE SECURED OBLIGATIONS;


 


(III)                               THIRD, ANY BALANCE OF SUCH PROCEEDS
REMAINING AFTER THE SECURED OBLIGATIONS SHALL HAVE BEEN PAID IN FULL AND THE
COMMITMENTS SHALL HAVE TERMINATED, SHALL BE PAID OVER TO THE GRANTOR OR TO
WHOMSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME.


 


9.                                       REMEDIES.  IF AN EVENT OF DEFAULT SHALL
OCCUR AND BE CONTINUING, THE LENDER MAY EXERCISE, IN ADDITION TO ALL OTHER
RIGHTS AND REMEDIES GRANTED TO IT IN THIS SECURITY AGREEMENT AND IN ANY OTHER
INSTRUMENT OR AGREEMENT SECURING, EVIDENCING OR RELATING TO THE SECURED
OBLIGATIONS, ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE CODE.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE LENDER, WITHOUT DEMAND OF
PERFORMANCE OR OTHER DEMAND, PRESENTMENT, PROTEST, ADVERTISEMENT OR NOTICE OF
ANY KIND (EXCEPT ANY NOTICE REQUIRED BY LAW REFERRED TO BELOW) TO OR UPON THE
GRANTOR OR ANY OTHER PERSON (ALL AND EACH OF WHICH DEMANDS, DEFENSES,
ADVERTISEMENTS AND NOTICES ARE HEREBY WAIVED), MAY IN SUCH CIRCUMSTANCES
FORTHWITH COLLECT, RECEIVE, APPROPRIATE AND REALIZE UPON THE COLLATERAL, OR ANY
PART THEREOF, AND/OR MAY FORTHWITH SELL, LEASE, ASSIGN, GIVE OPTION OR OPTIONS
TO PURCHASE, OR OTHERWISE DISPOSE OF AND DELIVER THE COLLATERAL OR ANY PART
THEREOF (OR CONTRACT TO DO ANY OF THE FOREGOING), IN ONE OR MORE PARCELS AT
PUBLIC OR PRIVATE SALE OR SALES, AT ANY EXCHANGE, BROKER’S BOARD OR OFFICE OF
THE LENDER OR ELSEWHERE UPON SUCH TERMS AND CONDITIONS AS IT MAY DEEM ADVISABLE
AND AT SUCH PRICES AS IT MAY DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE
DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT RISK.  THE LENDER SHALL HAVE THE RIGHT
UPON ANY SUCH PUBLIC SALE OR SALES, AND, TO THE EXTENT PERMITTED BY LAW, UPON
ANY SUCH PRIVATE SALE OR SALES, TO PURCHASE THE WHOLE OR ANY PART OF THE
COLLATERAL SO SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION IN THE GRANTOR,
WHICH RIGHT OR EQUITY IS HEREBY WAIVED OR RELEASED.  THE GRANTOR FURTHER AGREES,
AT THE LENDER’S

 

7

--------------------------------------------------------------------------------


 


REQUEST, TO ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO THE LENDER AT
PLACES WHICH THE LENDER SHALL REASONABLY SELECT, WHETHER AT ANY GRANTOR’S
PREMISES OR ELSEWHERE.  THE LENDER SHALL APPLY THE NET PROCEEDS OF ANY SUCH
COLLECTION, RECOVERY, RECEIPT, APPROPRIATION, OR REALIZATION OR SALE, AFTER
DEDUCTING ALL REASONABLE COSTS AND EXPENSES OF EVERY KIND INCURRED THEREIN OR
INCIDENTAL TO THE CARE OR SAFEKEEPING OF ANY OF THE COLLATERAL OR IN ANY WAY
RELATING TO THE COLLATERAL OR THE RIGHTS OF THE LENDER ARISING OUT OF THE
EXERCISE BY THE LENDER HEREUNDER, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS, TO THE PAYMENT IN WHOLE OR IN PART OF THE
SECURED OBLIGATIONS, IN SUCH ORDER AS THE LENDER MAY ELECT, AND ONLY AFTER SUCH
APPLICATION AND AFTER THE PAYMENT BY THE LENDER OF ANY OTHER AMOUNT REQUIRED BY
ANY PROVISION OF LAW, INCLUDING, WITHOUT LIMITATION, SECTION 9-615 OF THE CODE,
NEED THE LENDER ACCOUNT FOR THE SURPLUS, IF ANY, TO THE GRANTOR.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE GRANTOR WAIVES ALL CLAIMS, DAMAGES AND DEMANDS
IT MAY ACQUIRE AGAINST THE LENDER ARISING OUT OF THE EXERCISE BY THE LENDER OF
ANY OF ITS RIGHTS HEREUNDER.  IF ANY NOTICE OF A PROPOSED SALE OR OTHER
DISPOSITION OF COLLATERAL SHALL BE REQUIRED BY LAW, SUCH NOTICE SHALL BE DEEMED
REASONABLE AND PROPER IF GIVEN AT LEAST 10 DAYS BEFORE SUCH SALE OR OTHER
DISPOSITION.  THE GRANTOR SHALL REMAIN LIABLE FOR ANY DEFICIENCY IF THE PROCEEDS
OF ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT TO PAY THE
SECURED OBLIGATIONS AND THE FEES AND DISBURSEMENTS OF ANY ATTORNEYS EMPLOYED BY
THE LENDER TO COLLECT SUCH DEFICIENCY.


 


10.                                 LIMITATION ON DUTIES REGARDING PRESENTATION
OF COLLATERAL.  THE LENDER’S SOLE DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING
AND PHYSICAL PRESERVATION OF THE COLLATERAL IN ITS POSSESSION, UNDER
SECTION 9-207 OF THE CODE OR OTHERWISE, SHALL BE TO DEAL WITH IT IN THE SAME
MANNER AS THE LENDER DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT. NEITHER
THE LENDER NOR ANY OF ITS RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
ADVISORS SHALL BE LIABLE FOR FAILURE TO DEMAND, COLLECT OR REALIZE UPON ALL OR
ANY PART OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO OR SHALL BE UNDER ANY
OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL UPON THE REQUEST OF
THE GRANTOR OR ANY OTHER PERSON OR TO TAKE ANY OTHER ACTION WHATSOEVER WITH
REGARD TO THE COLLATERAL OR ANY PART THEREOF.  THE POWERS CONFERRED ON THE
LENDER HEREUNDER ARE SOLELY TO PROTECT THE LENDER’S INTERESTS IN THE COLLATERAL
AND SHALL NOT IMPOSE ANY DUTY UPON THE LENDER TO EXERCISE ANY SUCH POWERS.  THE
LENDER SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT IT ACTUALLY RECEIVES AS A
RESULT OF THE EXERCISE OF SUCH POWERS, AND NEITHER THEY NOR ANY OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR ADVISORS SHALL BE RESPONSIBLE TO THE
GRANTOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


 


11.                                 POWERS COUPLED WITH AN INTEREST.  ALL
AUTHORIZATIONS AND AGENCIES HEREIN CONTAINED WITH RESPECT TO THE COLLATERAL ARE
IRREVOCABLE AND POWERS COUPLED WITH AN INTEREST.


 


12.                                 NOTICES.  NOTICES, REQUESTS AND DEMANDS TO
THE LENDER OR THE GRANTOR SHALL BE DELIVERED TO THE INTENDED RECEIPT AT THE
“ADDRESS FOR NOTICES” SPECIFIED BELOW:


 


(A)  GRANTOR.


 


ARC REAL ESTATE HOLDINGS, LLC
600 GRANT ST., STE. 900
DENVER, CO 80203
SCOTT L. GESELL
TELECOPIER NO.: (303) 749-2073
TELEPHONE NO.: (303) 383-7506


 


8

--------------------------------------------------------------------------------



 


(B)  LENDER.


 


MERRILL LYNCH MORTGAGE CAPITAL INC.
4 WORLD FINANCIAL CENTER, 10TH FLOOR
NEW YORK, NEW YORK 10080
ATTENTION: JOSH GREEN
TELECOPIER NO.: (212) 449-6673
TELEPHONE NO.: (212) 449-7330


 


13.                                 SEVERABILITY.  ANY PROVISION OF THIS
SECURITY AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION
SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION
OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND
ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


14.                                 PARAGRAPH HEADINGS.  THE PARAGRAPH HEADINGS
USED IN THIS SECURITY AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE
NOT TO AFFECT THE CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE
INTERPRETATION HEREOF.


 


15.                                 NO WAIVER; CUMULATIVE REMEDIES. THE LENDER
SHALL NOT BY ANY ACT (EXCEPT BY A WRITTEN INSTRUMENT PURSUANT TO SECTION 16
HEREOF), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED ANY
RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY DEFAULT OR EVENT OF
DEFAULT OR IN ANY BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF.  NO FAILURE
TO EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF THE LENDER, ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  A WAIVER BY THE LENDER OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE
OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH THE LENDER
WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED ARE CUMULATIVE, MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


 


16.                                 WAIVERS AND AMENDMENTS; SUCCESSORS AND
ASSIGNS; GOVERNING LAW.  NONE OF THE TERMS OR PROVISIONS OF THIS SECURITY
AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY THE GRANTOR AND THE LENDER, PROVIDED THAT ANY
PROVISION OF THIS SECURITY AGREEMENT MAY BE WAIVED BY THE LENDER IN A WRITTEN
INSTRUMENT EXECUTED BY THE LENDER.  THIS SECURITY AGREEMENT SHALL BE BINDING
UPON THE SUCCESSORS AND ASSIGNS OF THE GRANTOR AND SHALL INURE TO THE BENEFIT OF
THE LENDER AND ITS RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS SECURITY AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.  THIS AMENDMENT INCORPORATES BY REFERENCE, AND THE
BORROWERS AND LENDER HEREBY AGREE TO BE SUBJECT TO, THE PROVISIONS SET FORTH IN
SECTION 11.11 OF THE EXISTING CREDIT AGREEMENT.


 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

ARC REAL ESTATE HOLDINGS, LLC

 

 

By

 

/s/Scott L. Gesell

 

 

Name: Scott L. Gesell

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Schedule I

 

NAMES, FORM OF ORGANIZATION AND LOCATION OF GRANTOR

 

Exact Name of Grantor:

ARC Real Estate Holdings, LLC

Form of Organization:

limited liability company

Location of Grantor:

600 Grant St., Ste. 900 Denver, CO 80203

Jurisdiction of Incorporation:

Delaware

 

--------------------------------------------------------------------------------


 

Schedule II

 

EXCESS FUNDS COLLECTION ACCOUNT

 

 

 

 

 

Financial Institution

 

Account Name

 

Account Number

 

Where Maintained

 

 

 

 

 

 

 

ARC Real Estate Holdings, LLC

 

Account No. 193365366

 

JPMorgan Chase Bank, N.A.

 

 

--------------------------------------------------------------------------------


 

Schedule III

 

SPECIFIED SUBSIDIARIES

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF ACCOUNT CONTROL AGREEMENT

 

--------------------------------------------------------------------------------